      Case 4:20-cv-00008-WTM-CLR Document 22 Filed 10/06/20 Page 1 of 1



                IN THE UNITED STATES DISTRICT COURT FOR
                     THE SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION


 JAMES STANLEY,


        Plaintiff,

 V.                                            CASE NO. CV420-008


 SAVANNAH PORT      TERMINAL
 RAILROAD, INC.,


         Defendant.




                                  ORDER


       Before the Court is the parties' Stipulation of Dismissal

With   Prejudice.     {Doc.    21.) Pursuant to    Federal Rule   of Civil

Procedure 41(a)(1)(A)(ii), a plaintiff may dismiss an action by

filing ^'a stipulation of dismissal signed by all parties who have

appeared." As requested by the parties, this action is DIMISSED

WITH PREJUDICE. The Clerk of Court is DIRECTED to close this case.


       SO ORDERED   this          day of October 2020.




                                     WILLIAM T. MOORE,
                                     UNITED STATES DISTRICT COURT
                                    SOUTHERN   DISTRICT OF GEORGIA
